Motion by the appellant to stay the trial of the action pending hearing and determination of an appeal from an order of the Supreme Court, Kings County, dated June 26, 1995, which granted the plaintiffs motion for summary judgment and directed an immediate trial on the issue of damages.
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto, it is
Ordered that the motion is denied as unnecessary.
The appeal of the New York City Housing Authority from the order which, inter alia, granted the plaintiffs motion for summary judgment on the issue of liability, had the effect of automatically staying enforcement of the portion of the order which directed an immediate trial on the issue of damages (see, CPLR 5519 [a] [1]). Mangano, P. J., Thompson, Hart and Friedmann, JJ., concur.